Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered December 7, 2004, convicting him of robbery in the first degree (four counts), attempted robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the People’s contention, the defendant’s objection to the court’s Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]) was preserved for appellate review (see CPL 470.05 [2]). However, the Sandoval ruling was a provident exercise of the court’s discretion (see People v Andrews, 30 AD3d 434 [2006]; People v Cruz, 21 AD3d 967 [2005]; People v Nanton, 18 AD3d 671 [2005]).
The defendant’s contention that certain comments made by the prosecutor during summation were improper and deprived him of a fair trial is unpreserved for appellate review, as the defendant did not object to the remarks (see CPL 470.05 [2]; People v Romero, 7 NY3d 911, 912 [2006]). In any event, the challenged comments either were fair response to the defendant’s summation (see People v Small, 45 AD3d 705 [2007]; People v Salnave, 41 AD3d 872 [2007]; People v McHarris, 297 AD2d 824, 825 [2002]), or, if improper, did not deprive him of a fair trial (see People v Crimmins, 36 NY2d 230 [1975]).
The defendant accomplished the first degree robberies through separate and distinct acts committed against four different individuals. While the statutory elements overlap, the commission of the robberies through separate and distinct acts permitted the imposition of consecutive sentences, even though those robberies were part of a single extended criminal transaction (see People v Ramirez, 89 NY2d 444 [1996]; see also People *826v Laureano, 87 NY2d 640 [1996]; People v Smith, 46 AD3d 583 [2007]; People v Stewartson, 25 AD3d 629 [2006]; People v Summers, 20 AD3d 546 [2005]). Crane, J.P., Florio, Angiolillo and Garni, JJ., concur.